Citation Nr: 1646059	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-22 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hearing loss, left ear, and if so, whether service connection may be granted.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son-in-law



ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from July 1956 to May 1959, and served on active duty in the Army from January 1962 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2016 and a transcript of the hearing has been associated with the claims file.

In a May 2016 statement, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence received after the July 2013 statement of the case (SOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board reopens the Veteran's claim of entitlement to service connection for hearing loss, left ear.  The underlying claim for service connection for hearing loss, left ear, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed July 2002 rating decision, the RO denied service connection for bilateral hearing loss. 

2. Evidence added to the record since the July 2002 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left ear hearing loss.

3. The Veteran's tinnitus is related to injury sustained during his active service.


CONCLUSIONS OF LAW

1. The July 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014);       38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for hearing loss, left ear have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in an August 2011 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs and VA treatment records.  The Veteran did not identify any relevant private treatment records in connection with this claim.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.              38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record shows that VA provided an examination in December 2011.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001);         see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Reopening the Claim for Service Connection for Hearing Loss, Left Ear

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  

In determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran's original claim of entitlement to service connection for bilateral hearing loss was denied by the RO in July 2002 on the grounds that the Veteran's hearing loss was found to exist prior to service, and was not aggravated during or as a result of his active service.  The Veteran did not submit a notice of disagreement in response to the July 2002 rating decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the July 2002 decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2002 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  

Thereafter, in July 2011, the Veteran filed a claim for service connection hearing loss, left ear.  In a January 2012 rating decision, the RO re-opened the claim, but similarly denied it on the merits, noting that the Veteran's hearing loss existed prior to service and was not aggravated beyond the normal progression in military service.  

The pertinent evidence of record in July 2002 included the Veteran's STRs and service personnel records.  New evidence submitted post-July 2002 includes a transcript of the Veteran's May 2016 Board hearing and buddy statements submitted to VA in June 2012.

The Veteran testified during the May 2016 hearing that his hearing worsened as a result of his service.  In the buddy statements, the Veteran's wife and sister reported that they did not notice any hearing problems until after the Veteran returned from service.  As noted previously, an unestablished fact that is necessary to substantiate the Veteran's claim includes evidence that his condition did not exist prior to service or evidence that he had a preexisting condition that permanently worsened due to service.  Accordingly, the Board finds that the testimony and buddy statements constitute new and material evidence that pertains to an unestablished fact that is necessary to establish entitlement to service connection for hearing loss, left ear - that it worsened as a result of his active service.  Therefore, the Board must reopen the claim.

III. Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  Specifically, the Veteran contends that he developed tinnitus as a result of his military occupational specialty (MOS), artillery exposure, and an incident in 1962 when gasoline was knocked into his left ear while he was working on a military vehicle.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2015). "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).
 
Here, the Board finds that the evidence of record supports an award of service connection for tinnitus on the grounds of continuity of symptomatology.  A current diagnosis of tinnitus is confirmed by the evidence of record.  See December 2011 VA Exam.  The Veteran also reported experiencing ringing in his ears since service.  See May 2016 Hearing Transcript.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board notes that the evidence of record includes evidence which weighs against the claim.  Specifically, a December 2011 VA opinion stated that it is more likely than not that the Veteran's tinnitus is associated with his hearing loss, which the examiner noted had existed prior to service (and therefore was not related to service) and was not the result of an incident in which gasoline was knocked into the Veteran's ear during service.  See December 2011 VA Exam.  However, the Board affords the Veteran's own statements significant probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran testified that he did not have tinnitus before he entered active military service.  He also reported that his tinnitus began following the incident in which gasoline was knocked into his ear and continues even now.  The Board finds that the Veteran is competent to report the symptoms of his tinnitus, and that he is credible in that he has consistently reported that it began during service.  See Layno, 6 Vet. App. at 469.  

In light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report of tinnitus that had its onset during service and has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's tinnitus is related to service. Accordingly, the Board resolves any doubt in the Veteran's favor and finds that service connection for tinnitus is warranted. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for hearing loss, left ear, is granted.

Service connection for tinnitus is granted.



REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issue of entitlement to service connection for hearing loss, left ear.

At the outset, the Board notes that the RO has not made a formal finding regarding the character of the Veteran's Army National Guard service, to include the exact dates of his active duty, ACDUTRA, and inactive duty, INACDUTRA, periods of service.

As previously stated, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015). 

In a January 2012 rating decision, the RO denied the Veteran's claim for service connection for hearing loss, left ear, on the merits, stating that the Veteran's hearing loss existed prior to his service in 1962.  However, the rating decision did not address the Veteran's service in the Army National Guard from July 1956 to May 1959.  Based on the Veteran's hearing testimony, and a March 1962 STR that documents his report that his hearing loss had its onset over the previous four year period, it appears that his hearing loss disability may be related to his Army National Guard service.  Therefore, in order to adequately address the Veteran's claim for service connection, a remand is necessary to verify his Army National Guard service and to determine the exact dates of ACDUTRA and/or INACDUTRA periods of service.

In addition, the Veteran was afforded a VA examination in December 2011 to determine the etiology of his hearing loss and tinnitus.  However, the Board finds that the VA examination is inadequate as to the issue of entitlement to service connection for hearing loss, left ear.  The examiner concluded that the Veteran's hearing loss preexisted service and that the hearing loss was not aggravated beyond its normal progression in military service.  The examiner's rationale stated that although a review of the audiograms from March 1962 and April 1962 does show threshold shifts, these shifts appear to have occurred over a 5-6 day period and based on the Veteran's MOS and report of noise exposure, this finding of a sudden change in hearing would be unexpected.  The examiner further stated that the Veteran's DD Form 214 indicates that he served for six months and such a sudden change in hearing is unlikely based on the reported noise history.   

Notably, the VA examiner's opinion did not address whether the Veteran's hearing loss, which preexisted his 1962 period of active service, could have had its onset during his period of Army National Guard service.  Thus, because the December 2011 VA examiner opinion may not have considered all of the Veteran's periods of service, the Board finds that the opinion is inadequate in this regard and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Verify the Veteran's periods of service in the Army National Guard, to include a list of his dates of ACDUTRA and INACDUTRA service.  The AOJ should document all efforts made to do so.  If the dates cannot be verified, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's left ear hearing loss.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed left ear hearing disability was incurred during the period from July 1956 to May 1959?  In providing this opinion the examiner should address the March 1962 report that the Veteran's hearing loss had its onset four years prior.
   
   (b) Is it at least as likely as not that any pre-existing hearing loss disability was permanently worsened beyond normal progression during the period from January 1962 to July 1962?  If the examiner finds that the disability was permanently worsened, the examiner should then provide an opinion as to whether it is at least as likely as not that the worsening was caused by the period of service.  In providing this opinion, examiner should address the Veteran's statements and buddy statements.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


